[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbus Bar Assn. v. Chodosh, Slip Opinion No. 2019-Ohio-765.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2019-OHIO-765
                   COLUMBUS BAR ASSOCIATION v. CHODOSH.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Columbus Bar Assn. v. Chodosh, Slip Opinion No.
                                    2019-Ohio-765.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Conditionally stayed one-year suspension.
     (No. 2018-1094—Submitted January 9, 2019—Decided March 7, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2017-041.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Louis Jay Chodosh, of Columbus, Ohio, Attorney
Registration No. 0005234, was admitted to the practice of law in Ohio in 1977.
        {¶ 2} In a September 2017 complaint, relator, Columbus Bar Association,
alleged that Chodosh violated multiple professional-conduct rules by failing to
reasonably communicate with two personal-injury clients and by failing to properly
                             SUPREME COURT OF OHIO




disclose to those clients his fee-sharing arrangement with attorneys outside his firm.
Relator further alleged that Chodosh engaged in dishonest conduct by forging the
signature of one of those clients on several legal documents and allowing one of
those signatures to be falsely notarized, that he failed to properly execute a closing
statement at the conclusion of that client’s case, and that he revealed confidential
information about the other client’s representation without her consent.
       {¶ 3} The parties entered into stipulations of fact and agreed that Chodosh
committed some of the alleged misconduct, but they disputed one alleged rule
violation and relator agreed to dismiss two others. They also stipulated to the
relevant aggravating and mitigating factors and agreed that the appropriate sanction
for Chodosh’s misconduct is a stayed 12-month suspension. Based on those
stipulations and the evidence adduced at a hearing, the board made findings of fact
and conclusions of law and recommends that we suspend Chodosh for 12 months,
all stayed on the conditions that he engage in no further misconduct and that he pay
the costs of this proceeding. We accept the board’s findings and agree that a
conditionally stayed 12-month suspension is the appropriate sanction for
Chodosh’s misconduct.
                                    Misconduct
                           Count One: The Cline Matter
       {¶ 4} In October 2012, Patricia Cline caught the heel of her shoe on loose
carpet and fell down a flight of stairs in a common area of the apartment building
where she resided. In May 2013, an attorney at the Donahey Law Firm, L.L.C.,
referred her to Chodosh.
       {¶ 5} After speaking with Cline at the end of May, Chodosh sent her several
forms, which she completed and returned to him in early June. Among those forms
was a power of attorney that purported to appoint Chodosh as Cline’s attorney-in-
fact to represent her in her case against the building’s owner, Plaza Properties, Inc.,




                                          2
                               January Term, 2019




and to receive checks on her behalf, but that document also expressly stated that
Chodosh did not have the authority to cash those checks.
       {¶ 6} Cline also signed a fee agreement in which she agreed to pay Chodosh
a contingency fee of 33⅓ percent if her case settled before trial. The agreement
further provided, “Client agrees that Donahey Law Office, Attorney, is co-counsel
in this case and will receive 33⅓% of any fees collected.” Chodosh verbally
informed Cline that the firm would share his fee, but he never informed Cline in
writing that each lawyer was assuming joint responsibility for the representation or
that the division of fees would correspond to the proportion of the services each
lawyer performed.
       {¶ 7} In late July 2013, Chodosh asked Cline to complete a Proof of
Representation form that would permit him to obtain information regarding her
medical expenses from the Centers for Medicare & Medicaid Services. Cline
signed the form on August 2, 2013, and returned it to Chodosh.
       {¶ 8} After evaluating Cline’s case, Chodosh concluded that Plaza
Properties’ liability was questionable and that Cline’s preexisting medical
conditions made it difficult to discern the value of her claim. In an effort to
commence settlement negotiations, he submitted a settlement demand to Plaza
Properties’ insurer in late August 2014. The demand falsely stated that Cline had
authorized Chodosh to make an initial settlement demand of $75,000; he had never
discussed that amount with Cline, let alone obtained her consent to make that
demand. The following month, Chodosh forwarded documents to the insurer
showing that Medicare had been billed $9,307.26 for Cline’s treatment and had
paid $727.92, but the insurer later convinced him that Medicare had only a
$5,621.70 lien. Without first discussing the issue with Cline, Chodosh told the
insurer that he and Cline were willing to sign a “hold harmless” agreement stating
that they would be responsible for any reimbursement to Medicare.




                                         3
                                  SUPREME COURT OF OHIO




         {¶ 9} In September 2014, approximately two weeks before the statute of
limitations would have expired, Chodosh agreed to settle Cline’s claims for
$25,000 even though he had not yet received final communication from Medicare
regarding the amount of its lien. The insurer issued two checks payable to “Patricia
Cline and Chodosh & Chodosh, as Attorneys” and a release of claims for Cline to
sign before a notary public. Chodosh signed Cline’s name to both checks and
deposited them into his client trust account. The parties stipulated and the board
found that Chodosh signed Cline’s name on the release, signed his own name as a
witness to Cline’s signature, and then directed his secretary to notarize Cline’s
signature on the release before returning it to the insurer—albeit with Cline’s
knowledge.1
         {¶ 10} On October 2, 2014, Chodosh sent Cline a letter, an $11,000 client-
trust-account check, and an unsigned settlement-distribution sheet. The settlement-
distribution sheet identified distributions of $11,000 to Cline, $2,000 to the
Donahey Law Firm (though there was no evidence that any attorney from that firm
had performed any work on the case), and $4,000 to Chodosh as a reduced attorney
fee. It stated that a reserve of $8,000 would be held in trust to satisfy an anticipated
Medicare lien. The letter explained that if that lien was less than $8,000, the first
$2,300 of any surplus would satisfy the remainder of Cline’s 33⅓ percent attorney
fee and that any remaining balance would be returned to Cline.
         {¶ 11} Cline died in January 2018. At the time of the disciplinary hearing,
Chodosh continued to hold the $8,000 allocated to satisfy the Medicare lien in his
client-trust account. Chodosh testified that every three months, he asks Medicare
to state the amount of its lien. He stated that once the lien is satisfied and the
remainder of his fee is paid, any remaining funds will be paid to Cline’s heirs.



1. Contrary to the stipulations and the board’s findings, it appears that Chodosh’s secretary signed
the document as a witness and that Chodosh notarized Cline’s purported signature.




                                                 4
                                     January Term, 2019




        {¶ 12} The parties stipulated and the board found that Chodosh’s conduct
violated Prof.Cond.R. 1.2(a) (requiring a lawyer to abide by a client’s decision
whether to settle a matter), 1.4(a)(3) (requiring a lawyer to keep the client
reasonably informed about the status of a matter), 1.5(c)(2) (requiring a lawyer
entitled to compensation under a contingent-fee agreement to prepare a closing
statement to be signed by the lawyer and the client that details the calculation of
the lawyer’s compensation, any costs and expenses deducted from the judgment or
settlement, and any division of fees with a lawyer not in the same firm), 1.5(e)
(permitting attorneys who are not in the same firm to divide fees only if the fees
division is reasonable and proportional to the work performed, the client consents
to the arrangement in writing after full disclosure, and a written closing statement
is prepared and signed by the client and each lawyer), and 8.4(c) (prohibiting a
lawyer from engaging in conduct involving dishonesty, fraud, deceit, or
misrepresentation).2
                               Count Two: The Jewell Matter
        {¶ 13} Karen Jewell slipped and fell at a restaurant in July 2013.
Dissatisfied with the attorney she had initially retained to pursue her claim, she
sought representation from the Law Offices of Kevin Kurgis, which referred her to
Chodosh. On June 23, 2014, Jewell signed a contingent-fee agreement agreeing to
pay Chodosh one-third of any pretrial recovery. That agreement also provided,
“Client agrees that Kurgis & Assoc[iates], Attorney, is co-counsel in this case and
will receive 33⅓% of any fees collected,” but it did not state that each lawyer had
assumed joint responsibility for the representation or that the fee division would be
in proportion to the services performed by each lawyer.
        {¶ 14} In investigating Jewell’s case, Chodosh learned that the restaurant
had no record of Jewell’s fall. Jewell provided Chodosh with a statement from her

2. In accord with the parties’ stipulations, the hearing panel unanimously dismissed one additional
alleged violation with respect to both counts of the complaint.




                                                5
                             SUPREME COURT OF OHIO




mother, who had witnessed the incident. Chodosh submitted that statement to the
restaurant and had Jewell provide a recorded statement to the adjuster for the
restaurant’s insurer. Thereafter, he concluded that settlement was unlikely, and
believing that the case would need to be litigated, he “transferred” Jewell’s case file
to attorney Sanford Meizlish in November 2014, without Jewell’s knowledge or
consent. Meizlish, who was not a member of Chodosh’s firm, copied the file and
returned the original to Chodosh. Although Chodosh expected to retain a “fee
interest” in Jewell’s case, he did not discuss attorney fees or the terms of Jewell’s
representation with Meizlish.
       {¶ 15} Jewell first learned that Chodosh had referred her case to Meizlish
after Meizlish wrote to her in late November 2014 and asked her to call his office
to schedule an appointment with him. In January 2015, Meizlish wrote to inform
her that she needed to advance $750 for the costs of litigation if she wanted him to
represent her. Having received no response from Jewell, Meizlish sent her another
letter in early March 2015 to inform her that he was “closing his file.”
       {¶ 16} In late April 2015, Jewell wrote to Chodosh, inquiring about the
status of her case. She stated that when she had spoken to him six weeks earlier,
he told her that he was still representing her and that he would contact her about the
status of her case in two weeks, but he had not called. Approximately two weeks
later, without contacting Meizlish, Chodosh replied to Jewell, stating that Meizlish
was continuing to work on Jewell’s case. Jewell wrote to Chodosh again at the end
of May to remind Chodosh that when they had last spoken, she told him that
Meizlish was not representing her because she had declined to advance the costs of
litigation and that Chodosh had agreed to continue representing her. Following a
meeting with Jewell in early June, Chodosh wrote to inform her that he would not
be taking any further action in her case.
       {¶ 17} The parties stipulated and the board agreed that Chodosh violated
Prof.Cond.R. 1.4(a)(3) and 1.5(e) in his handling of the Jewell matter. In addition,




                                            6
                                January Term, 2019




the board found that he violated Prof.Cond.R. 1.6(a) (prohibiting a lawyer from
revealing confidential client information without the client’s informed consent) by
revealing information regarding Jewell’s case to Meizlish without Jewell’s consent.
                                              Sanction
       {¶ 18} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 19} The sole aggravating factor present in this case is that Chodosh
committed multiple offenses. See Gov.Bar R. V(13)(B)(4). Mitigating factors
include the absence of prior discipline, the absence of a dishonest or selfish motive,
Chodosh’s full and free disclosure to the board and cooperative attitude toward the
disciplinary proceedings, five letters from colleagues and friends attesting to his
good character and reputation, his acknowledgment of the wrongful nature of his
conduct, and his expressed remorse. See Gov.Bar R. V(13)(C)(1), (2), (4), and (5).
       {¶ 20} The board recommends that we adopt the parties’ stipulated sanction
and impose a fully stayed 12-month suspension for Chodosh’s misconduct with the
addition of two conditions—that Chodosh engage in no further misconduct and pay
the costs of the disciplinary proceedings.
       {¶ 21} In support of its recommendation, the board noted that we have
imposed fully stayed suspensions in cases involving isolated incidents of
dishonesty and an abundance of mitigating evidence. For example, in Akron Bar
Assn. v. Gibson, 128 Ohio St. 3d 347, 2011-Ohio-628, 944 N.E.2d 228, we imposed
a fully stayed one-year suspension on an attorney who made material
misrepresentations of fact to a court in seeking payment for her nonlegal services
and entered into a business transaction with a client without making certain required
disclosures. Significant mitigating factors included the absence of prior discipline,
a cooperative attitude toward the disciplinary proceedings, evidence of Gibson’s




                                          7
                            SUPREME COURT OF OHIO




reputation for competence, honesty, and trustworthiness, and her history of
substantial pro bono work. And in Disciplinary Counsel v. Niermeyer, 119 Ohio
St.3d 99, 2008-Ohio-3824, 892 N.E.2d 434, we imposed a fully stayed one-year
suspension on an attorney who filed a document with a falsified date stamp in an
attempt to remedy his failure to meet a filing deadline. Mitigating factors in that
case included the absence of prior discipline, Niermeyer’s self-reporting of his own
misconduct and full cooperation in the disciplinary process, and evidence of his
good character and reputation.
       {¶ 22} The board also noted that in several prior cases, we did not impose
an actual suspension on a lawyer when the lawyer had on one occasion improperly
notarized a signature that the lawyer had not witnessed or signed a client’s name
and then notarized that signature. See, e.g., Cleveland Bar Assn. v. Russell, 114
Ohio St. 3d 171, 2007-Ohio-3603, 870 N.E.2d 1164 (publicly reprimanding an
attorney who notarized two deeds without having witnessed the grantor’s
signatures); Disciplinary Counsel v. Mezacapa, 101 Ohio St. 3d 156, 2004-Ohio-
302, 803 N.E.2d 397 (publicly reprimanding a lawyer who signed a client’s name
to a document and then notarized it).
       {¶ 23} We find that the board’s recommended sanction is also consistent
with the sanctions we have imposed on attorneys who revealed confidential client
information without their client’s consent in violation of Prof.Cond.R. 1.6(a) as
Chodosh did in the Jewell matter. In Cleveland Metro. Bar Assn. v. Heben, 150
Ohio St. 3d 335, 2017-Ohio-6965, 81 N.E.3d 469, we imposed a fully stayed one-
year suspension on an attorney who, in his motion to withdraw as counsel in a
divorce case, revealed confidential information about his representation without his
client’s consent. Although we found that Heben had acted with a selfish motive
and had refused to acknowledge the wrongful nature of his conduct, he had no prior
disciplinary record, had made full and free disclosure to the board, and had
displayed a cooperative attitude toward the disciplinary proceedings. He also had




                                         8
                                January Term, 2019




submitted numerous letters attesting to his good character and reputation and did
not appear to have prejudiced his client’s case.
       {¶ 24} And in Disciplinary Counsel v. Holmes and Kerr, __ Ohio St.3d __,
2018-Ohio-4308, __ N.E.3d __, two attorneys who were in a personal relationship
shared confidential client information and documents with each other to facilitate
the completion of one attorney’s legal work—even though they were not employed
by the same law firm and did not jointly represent any clients. Although Holmes
and Kerr engaged in a pattern of improper disclosures over an almost two-year
period, they had no prior discipline, had exhibited cooperative attitudes toward the
disciplinary proceedings, and had presented evidence of good character and there
was no evidence that any of their clients were harmed by their misconduct. Their
conduct was also arguably less egregious than that of Heben because they did not
disclose potentially damaging client information in a publicly filed document. On
those facts, we agreed that a fully stayed six-month suspension was the appropriate
sanction for each attorney.
       {¶ 25} We adopt these findings of fact and agree that Chodosh has violated
Prof.Cond.R. 1.2(a), 1.4(a)(3), 1.5(c)(2), 1.5(e), 1.6(a), and 8.4(c).       Having
considered the single aggravating factor and multiple mitigating factors present in
this case and the sanctions imposed in the cases discussed above, we agree that the
appropriate sanction in this case is a one-year suspension, stayed in its entirety on
the conditions that Chodosh engage in no further misconduct and pay the costs of
this proceeding.
       {¶ 26} Accordingly, Louis Jay Chodosh is suspended from the practice of
law in Ohio for one year, with the entire suspension stayed on the conditions that
he commit no further misconduct and pay the costs of this proceeding. Costs are
taxed to Chodosh.
                                                             Judgment accordingly.




                                         9
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DONNELLY, and
STEWART, JJ., concur.
       DEWINE, J., not participating.
                              _________________
       G. Michael Romanello; John C. Hartranft Sr.; and Kent R. Markus, Bar
Counsel, and A. Alysha Clous, Assistant Bar Counsel, for relator.
       Kegler, Brown, Hill & Ritter, L.P.A., and Jonathan E. Coughlan, for
respondent.
                              _________________




                                        10